EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Cupi on 4/19/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A device comprising: 
a processor; and
a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving first information from a plurality of network elements, wherein the first information comprises bandwidth of interfaces, central processing unit (CPU) utilization, and utilization of interfaces, wherein the first information is obtained with use of a hard-coded uniform resource locator (URL) stored by the device;
obtaining, from a first network element, a request for a virtual private network service along a path associated with one or more network elements of the plurality of network elements, wherein the first network element is a network function;  
responsive to the request, analyzing the first information associated with a plurality of network elements to determine whether the one or more network elements meeteach of a plurality of thresholds within the request for the virtual private network service along the path associated with the one or more network elements of the plurality of network elements, 
wherein the plurality of thresholds comprise a maximum central processing unit (CPU) utilization and utilization of an interface; and
wherein the plurality of network elements comprise a provider edge or a virtual private network gateway; 
a second network element of the plurality of network elements that meets the plurality of thresholds; and
providing instructions to at least the first network element, 
wherein the instructions cause the creation of a virtual private network tunnel between the first network element and the second network element.


2.	(Previously Presented)  The device of claim 1, wherein the network function is a virtual network function. 

3.	(Previously Presented)  The device of claim 1, the operations further comprising: 
analyzing the request for the service to determine a bandwidth threshold associated with implementing the service; and
selecting a third network element for the virtual private network tunnel, the selecting based on the analysis of the request for the service.

4.	(Canceled)  

5.	(Previously Presented)  The device of claim 1, the operations further comprising: 
analyzing the request for the service to determine a bandwidth threshold associated with a tunnel sub-segment for the virtual private network tunnel; and
selecting a third network element for the virtual private network tunnel, the selecting based on the analysis of the request for the service.

6. 	(Canceled)     

7. 	(Previously Presented)  The device of claim 1, the operations further comprising: 
obtaining an alert that a sub-segment of the virtual private network tunnel has failed, wherein the alert is associated with a down connection condition of the second network element; and


8.	(Currently Amended)  A method performed by a device, the method comprising: 
receiving first information from a plurality of network elements, wherein the first information comprises bandwidth of interfaces, central processing unit (CPU) utilization, and utilization of interfaces, wherein the first information is obtained with use of a hard-coded uniform resource locator (URL) stored by the device;
obtaining
responsive to the request, analyzingeach of a plurality of thresholds within the request for the new virtual private network service along the path associated with the one or more network elements of the plurality of network elements; 
wherein the plurality of thresholds comprise a maximum central processing unit (CPU) utilization or utilization of an interface; and
wherein the plurality of network elements comprise a provider edge or a virtual private network gateway; 
plurality of thresholds; and
providing
wherein the instructions cause the creation of a new virtual private network tunnel between the first network element and the second network element

9.	(Currently Amended)  The method of claim 8, the operations further comprising: 
analyzing


10.	(Canceled)  

11.	(Currently Amended)  The method of claim 8, the operations further comprising: 
analyzing
selecting

12. 	(Canceled)     

13. 	(Currently Amended)  The method of claim 8, the operations further comprising: 
obtaining
based on the alert, providing instructions to the first network element or a third network element to recreate the VPN connection for a virtual network function.  

14.	(Currently Amended)  A computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving first information from a plurality of network elements, wherein the first information comprises bandwidth of interfaces, central processing unit (CPU) utilization,  and utilization of interfaces, wherein the first information is obtained with use of a hard-coded uniform resource locator (URL) stored by the device
obtaining, from a first network element, a request for a virtual private network service along a path associated with one or more network elements of the plurality of network elements, wherein the first network element is a virtual network function;  
each of a plurality of thresholds within the request for the virtual private network service along the path associated with the one or more network elements of the plurality of network elements, 
wherein the each of a plurality of thresholds comprise a maximum central processing unit (CPU) utilization and utilization of an interface; and
wherein the plurality of network elements comprise a provider edge or a virtual private network gateway; 
in response to the analyzing, selecting a second network element of the plurality of network elements that meets the one or more thresholds; and
providing instructions to at least the first network element, 
wherein the instructions cause the creation of a virtual private network tunnel between the first network element and the second network element.

15.	(Canceled) 

16.	(Previously Presented)  The computer readable storage medium of claim 14, the operations further comprising: 
analyzing the request for the service to determine a bandwidth threshold associated with implementing the service; and
selecting a third network element for the virtual private network tunnel, the selecting based on the analysis of the request for the service.

17.	(Canceled)  

18.	(Previously Presented)  The computer readable storage medium of claim 14, the operations further comprising: 
analyzing the request for the service to determine a bandwidth threshold associated with a tunnel sub-segment for the virtual private network tunnel; and


19. 	(Canceled)    

20. 	(Previously Presented)  The computer readable storage medium of claim 14, the operations further comprising: 
obtaining an alert that a sub-segment of the virtual private network tunnel has failed, wherein the alert is associated with a down connection condition of the second network element; and
based on the alert, providing instructions to the first network element or a third network element to recreate the virtual private network tunnel for a virtual network function.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 14, each of the instant claims provides the collection of the information comprising bandwidth of interfaces, and utilization of interfaces “with use of a hard-coded uniform resource locator (URL) stored by the device.”  The term “hard-coded” is taken to mean that this is part of the program code, where it is difficult to update this field (where such would have to be performed via a proper software patch of the program, as opposed to simply changing a parameter, registry key, etc.).  The prior art of record does not fairly teach or suggest the use of a hard-coded URL for the collection of the bandwidth of interfaces, CPU utilization, and utilization of interfaces in view of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444